Citation Nr: 0530248	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for vasomotor syncope, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
vasomotor syncope.  In July 1999, the veteran's claim was 
transferred to the Los Angeles, California RO.  

By rating decision of June 2001, the rating for vasomotor 
syncope was increased to 10 percent, effective March 1999.  
By rating decision of April 2005, the rating was increased to 
30 percent, effective April 2001.  The United States Court of 
Appeals for Veterans Claims (Court) indicated that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim for a higher rating for 
vasomotor syncope is still in appellate status.

In September 2002, the veteran testified before the 
undersigned at a Travel Board hearing in Los Angeles, 
California.  The transcript of that hearing is of record in 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and her representative contend, in essence, that 
her vasomotor syncope is more severe than the current 
evaluation reflects.  The veteran maintains that she is 
affected by her condition daily, that she has episodes at 
least two times a week, and that she has exhausted her sick 
leave because of her condition.  She maintains that because 
she is unable to subject herself to prolonged standing, her 
employer has made accommodations for her disability.  

A review of the record reveals that this claim has been 
remanded before in November 2003, for further development, 
and unfortunately, must be returned for further action.  At 
that time, the RO was requested to schedule the veteran for a 
cardiology examination to determine the extent of any and all 
of her disability related to her service-connected vasomotor 
syncope.  Specifically, the cardiovascular examination was to 
include findings regarding METs either by laboratory 
determination, or, if exercise testing was unable to be done 
for medical reasons, by estimation, to allow for evaluation 
under applicable diagnostic criteria.  

The veteran underwent a VA examination in March 2005.  
Although the veteran was examined, all necessary tests and 
studies were not accomplished.  The examiner, who had 
examined the veteran before, focused his findings on whether 
or not the veteran had vasomotor syncope.  This diagnosis has 
been established and the necessity of the examination is to 
report the clinical manifestations in an effort to correlate 
them to a specific diagnosis.  The examiner did provide the 
percentage of the left ventricular ejection fraction.  
Although the examiner estimated the veteran's exercise 
capacity as essentially unlimited as long as she does not 
have to stand upright, the remand requested that her workload 
findings be measured in METs in order to allow for evaluation 
under the applicable diagnostic criteria.  This was not done.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following:

1.  Obtain all of the veteran's 
outpatient medical records from the VA 
Medical Centers in Los Angeles and/or 
Loma Linda, California from January 2003 
to the present.  

2.  After receipt of the above 
requested information, the veteran 
should be scheduled for a 
comprehensive VA cardiology 
examination, preferably by an 
examiner who has not seen or treated 
her previously, to determine the 
extent of any and all disability 
related to the service-connected 
vasomotor syncope.  The claims file 
must be made available to, and 
reviewed by, the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail and correlated to a specific 
diagnosis.  The cardiovascular 
examination should include findings 
regarding METs either by laboratory 
determination or, if exercise testing 
cannot be done for medical reasons, 
by estimation, to allow for 
evaluation under applicable 
diagnostic criteria.  The clinical 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should 
include complete rationale for any 
opinion expressed, in a typewritten 
report.   

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
RO should issue to the veteran and 
her representative a supplemental 
statement of the case (SSOC), and 
they should be given the opportunity 
to respond.  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
LAWRENCE SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


